In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________

No. 19-1949
JAMES CRAWFORD,
                                              Petitioner-Appellee,

                                v.

FRANK LITTLEJOHN, Deputy Warden, Wabash Valley Correc-
tional Facility,
                                  Respondent-Appellant.
                    ____________________

         Appeal from the United States District Court for the
          Southern District of Indiana, Terre Haute Division.
     No. 2:18-cv-00234-WTL-MJD — William T. Lawrence, Judge.
                    ____________________

       ARGUED JUNE 5, 2020 — DECIDED JUNE 29, 2020
                ____________________

   Before EASTERBROOK, HAMILTON, and SCUDDER, Circuit
Judges.
    EASTERBROOK, Circuit Judge. A prison disciplinary board
in Indiana concluded that James Crawford had participated
in an “unauthorized ﬁnancial transaction” by telling Sco^
Wolf, a fellow inmate, to send $400 to his mother, Becky
Crawford. Wolf sent the check, which Becky Crawford
2                                                 No. 19-1949

cashed. Wolf told prison oﬃcials that the payment covered
the cost of drugs that Crawford had supplied.
    The prison’s Code B-220 bans possessing materials for, or
engaging in, “unauthorized ﬁnancial transactions”. (Lan-
guage in Code B-220 has changed recently; we quote the rule
in force at the time of the events.) Section IX of the Inmate
Trust Fund Policy supplies this deﬁnition of unauthorized
ﬁnancial transactions: “a^empting or completing ﬁnancial
transactions, including the sending of monies from one
oﬀender to another or the sending of monies from the fami-
ly/friends of one oﬀender to another.” The prison penalized
Crawford by the loss of 30 days’ good-time credit. In this
proceeding under 28 U.S.C. §2241 a district judge held that
the penalty is not supported by evidence and directed Indi-
ana to restore the 30-day credit.
    Superintendent v. Hill, 472 U.S. 445 (1985), holds that a
prison may discipline an inmate by reducing good-time
credit unless the record is “devoid of evidence” (id. at 457).
Elsewhere the Court stated the rule as a requirement that
“some evidence in the record” (id. at 454) support the penal-
ty. Indiana contends that “some evidence” supports the de-
cision—that, indeed, Wolf’s remi^ance to Crawford’s moth-
er is undisputed. Only the reason for the payment was con-
tested (Crawford asserts that it was for a car that Wolf’s aunt
and Wolf’s daughter were buying), but the reason for the
payment is not part of the oﬀense deﬁned by Code B-220.
    Crawford contends that the reason must ma^er; other-
wise why did the prison punish him rather than Wolf?
That’s a good question, but if we agree with Crawford that
the reason ma^ers, some evidence remains: Wolf said during
a formal interview that he was paying Crawford for drugs
No. 19-1949                                                  3

by routing money to Crawford’s mother, and the discipli-
nary board found that this is true. Wolf did not testify before
the board, so his statements are hearsay, but hearsay is
“some evidence”. Hearsay is used in federal sentencing all
the time. This is the sort of hearsay—a statement against pe-
nal interest—that could have been admissible under Fed. R.
Evid. 804(b)(3) in proceedings to which the Rules of Evi-
dence apply.
     A statement oﬀered under Rule 804(b)(3) is admissible
only if, among other things, it “is supported by corroborat-
ing circumstances that clearly indicate its trustworthiness, if
it is oﬀered in a criminal case as one that tends to expose the
declarant to criminal liability.” Rule 804(b)(3)(B). Crawford
contends that the Constitution applies a similar corrobora-
tion requirement to proceedings that can aﬀect good-time
credits. Yet in sentencing, and proceedings to revoke super-
vised release, which like good-time proceedings aﬀect liber-
ty, formal evidentiary strictures do not apply. 18 U.S.C.
§3661; Fed. R. Evid. 1101(d)(3).
     When Wolﬀ v. McDonnell, 418 U.S. 539 (1974), deﬁned the
constitutional minimum procedures for prison discipline,
the Justices did not put “no uncorroborated hearsay” on the
list. Nor did Hill; it calls for “some evidence” without impos-
ing the Federal Rules of Evidence on state prison systems.
We have been told not to add procedures to Wolﬀ’s list. See
Baxter v. Palmigiano, 425 U.S. 308, 321–22 (1976). Wolf’s
statement, which the disciplinary board accepted, supplies
“some evidence” about why the payment was made.
   The district judge did not rule otherwise. Instead he con-
cluded that the payment did not violate Code B-220 even if
Wolf sent the money to reimburse Crawford for drugs. Here,
4                                                       No. 19-1949

once again, is the deﬁnition in the Trust Fund Policy:
“a^empting or completing ﬁnancial transactions, including
the sending of monies from one oﬀender to another or the
sending of monies from the family/friends of one oﬀender to
another.” The district judge read this to prohibit:
    (1) Oﬀender A sending money to Oﬀender B; (2) family or
    friends of Oﬀender A sending money to Oﬀender B; or (3) family
    or friends of Oﬀender A sending money to family or friends of
    Oﬀender B.

Because the transaction here—Oﬀender A sending money to
the family of Oﬀender B—is not on the judge’s list, the judge
concluded that the board’s decision is unsupported.
    This is not an application of Hill’s “some evidence” rule.
It is a reading of a prison regulation that diﬀers from Indi-
ana’s understanding. In other words, the district court is-
sued a writ of habeas corpus because it disagreed with state
oﬃcials’ reading of state law. Yet the Supreme Court has
held many times that errors of state law do not support col-
lateral relief in federal court. See, e.g., Estelle v. McGuire, 502
U.S. 62 (1991); Bradshaw v. Richey, 546 U.S. 74 (2005); Wilson
v. Corcoran, 562 U.S. 1, 5 (2010).
    For what it may be worth, we doubt that the state oﬃ-
cials have misunderstood the prison’s rules. The deﬁnition
covers “a^empting or completing ﬁnancial transactions, in-
cluding” three examples (emphasis added). The examples
illustrate some applications. The judge did not explain why
he read this deﬁnition to cover only the examples, as op-
posed to the full spectrum of “ﬁnancial transactions” that the
prison has not authorized.
   Crawford says that the structure of this deﬁnition—a
broad term (“ﬁnancial transactions”) followed by three non-
No. 19-1949                                               5

exclusive examples—makes it unconstitutionally vague. We
do not agree. The phrase “ﬁnancial transactions” is broad,
but broad diﬀers from inscrutable. The rule is sweeping, not
vague. People of common understanding can see what is
forbidden.
                                                  REVERSED